— Proceedings pursuant to CPLR article 78 to review two *1027determinations of the respondents dated June 6, 1980 and October 8, 1981, respectively, which found that petitioners had violated certain sections of the Public Health Law and corresponding regulations and imposed fines. Determinations confirmed and proceedings dismissed, on the merits, without costs or disbursements. The determinations under review are supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). We have not considered the material submitted by petitioners which is dehors the record made before the respondents (see Matter of Levine v New York State Liq. Auth., 23 NY2d 863). Gibbons, J. P., Thompson, Bracken and Rubin, JJ., concur.